DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200034060) and in view of Washiya (20160011780) and further in view of Monia (US 6751693)
Claim 1.  Yang discloses A system (e.g.,  data transmission system 100, 0028 Fig. 1) comprising:
a plurality of memory components of a drive (e.g., memory devices 232, 0032, Fig. 4;  memory devices 232, 0030, Fig. 6);
a plurality of active input/output (I/O) expanders operatively coupled to the memory components (e.g., computer memory devices 232 via an expander and/or re-timer 404., 0037, Fig. 4); and
a processing device configured to perform operations (e.g.,  controller 204 , 0037 Fig. 2) comprising:
receiving a signal that comprises an Open NAND Flash Interface (ONFI) command (e.g., I/O command from a host device 304 and execute the I/O command on one or multiple of the computer memory devices 232 via the storage media interfaces… ONFI, 0036 Fig. 3
causing the identified active I/O expander to isolate a logical pathway to the identified memory component (e.g., configuring the storage media interface for connection with the expander/re-timer 404 (step 916)…. an appropriate driver is used to enable connectivity with an expander/re-timer 404, which may provide a single storage media interface with the ability to connect with a plurality of storage media devices 232., 0053).
 the identified active I/O expander the signal that comprises the ONFI command: and routing of the reconditioned signal that comprises the ONFI command to the memory component through the logical pathway (e.g., step 908, if it is determined that a storage media interface will be connected with an expander/re-timer, then the method 900 continues by configuring the storage media interface for connection with the expander/re-timer 404 (step 916)., 0053.)

Yang does not disclose, but Washiya discloses
and a Logical Unit Number (LUN) address that identifies a memory component from among the plurality of memory components (e.g., I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060, Figs. 2-3).
 identifying, using the received LUN address an, active I/O expander of the plurality of active I/O expanders, the identified active I/O expander functionally connected between a memory controller and a plurality of NAND dies from among the
 plurality of memory components, the identified corresponding to the identified memory component among the plurality of memory (e.g., as paths to a target device with respect to the first expander sequence, as described with reference to FIG. 1, there are the path A including the controller A as an initiator device and the path B including the controller B as an initiator device. As paths to a target device with respect to the second expander sequence, there are a path C including a controller C as an initiator device and a path D including a controller D as an initiator device, 0062; ; memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3)
	active I/O expander; identified by the LUN address (e.g., expander sequence, 0048; a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060).
	decouple a portion of the plurality of memory components from the memory controller (e.g., at least one of the optimal path 502 and the roundabout path 503 may be omitted for at least one of the target devices. For example, when a controller in the optimal path 502 is specified, the roundabout path 503 is the remaining controller., 0080; the MP A specifies a target device (storage device in I/O destination) based on an I/O destination LBA designated by an I/O request (I/O request from host 101) on which an I/O command is based., 0113; selects the optimal path specified in S1102 and transmits the I/O command to the target device through the optimal path (S1107). , 0121 Fig. 11)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).
Yang in view of Washiya does not disclose, but Monia discloses
	reconditioning, the reconditioning including causing the identified I/O expander to re-drive a strength of the signal (e.g.,  an expander, which is essentially a repeater… The expander 214 is coupled between the SCSI buses 208 and 210 to regenerate signals, col 2:27-47).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, with Monia, providing the benefit of  for transmission to the other SCSI bus. In this configuration, the expander 214 functions to extend the length of the overall SCSI bus so that additional SCSI devices 212 or expanders can be attached to the SCSI bus 210 (see Monia, col 2:40-45), for assigning addresses to expanded devices in I/O subsystems (col 1:20).
Claim 2. Yang discloses  wherein the causing the active I/O expander to recondition the signal further routing  comprises: causing the active I/O expander to re-time the signal that comprises the ONFI command (e.g., a re-timer may be used to latch and reshape the storage media interface signal for maintaining high signal integrity. , 0024).
Claim 3. Yang does not disclose, but Washiya discloses
wherein the identifying the active I/O expander based on the LUN address of the memory component comprises: referencing a LUN address table that associates the active I/O expander with the LUN address of the memory component. 4, (Previously Presented) The system of claim 1, wherein the drive is a Solid State Drive (SSD) (e.g., memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Claim 4.	Yang discloses wherein the drive is a Solid State Drive (SSD) (e.g.,  certain controllers, such as Solid-State Drive (SSD) controllers, 0002; NAND, 0024)).

Claim 5.  Yang does not disclose, but Washiya discloses 
wherein the command comprises a feature address (e.g.,  I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. , 0060).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Claim 8.  Yang discloses A method (e.g.,  data transmission system 100, 0028 Fig. 1) comprising:
receiving a signal  that comprises an Open NAND Flash Interface (ONFI) command (e.g., I/O command from a host device 304 and execute the I/O command on one or multiple of the computer memory devices 232 via the storage media interfaces… ONFI, 0036 Fig. 3
causing the identified active I/O expander to isolate a logical pathway to the identified memory component (e.g., configuring the storage media interface for connection with the expander/re-timer 404 (step 916)…. an appropriate driver is used to enable connectivity with an expander/re-timer 404, which may provide a single storage media interface with the ability to connect with a plurality of storage media devices 232., 0053).
causing the identified active I/O expander to recondition the signal that comprises the ONFI command: and routing of the reconditioned signal that comprises the ONFI command to the memory component through the logical pathway (e.g., Referring back to step 908, if it is determined that a storage media interface will be connected with an expander/re-timer, then the method 900 continues by configuring the storage media interface for connection with the expander/re-timer 404 (step 916)., 0053.)
Yang does not disclose, but Washiya discloses
and a Logical Unit Number (LUN) address that identifies a memory component from among the plurality of memory components  of a drive (e.g., I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060, Figs. 2-3).
 identifying, using the received LUN address an, active I/O expander of the plurality of active I/O expanders functionally connected between a memory controller and a plurality of NAND dies from among the
 plurality of memory components, the identified (e.g., as paths to a target device with respect to the first expander sequence, as described with reference to FIG. 1, there are the path A including the controller A as an initiator device and the path B including the controller B as an initiator device. As paths to a target device with respect to the second expander sequence, there are a path C including a controller C as an initiator device and a path D including a controller D as an initiator device, 0062; ; memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3)
	active I/O expander corresponding to the memory component identified by the LUN address (e.g., expander sequence, 0048; a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060).
	decouple a portion of the plurality of memory components from the memory controller (e.g., at least one of the optimal path 502 and the roundabout path 503 may be omitted for at least one of the target devices. For example, when a controller in the optimal path 502 is specified, the roundabout path 503 is the remaining controller., 0080; the MP A specifies a target device (storage device in I/O destination) based on an I/O destination LBA designated by an I/O request (I/O request from host 101) on which an I/O command is based., 0113; selects the optimal path specified in S1102 and transmits the I/O command to the target device through the optimal path (S1107). , 0121 Fig. 11)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).
Yang in view of Washiya does not disclose, but Monia discloses
	reconditioning, the reconditioning including causing the identified I/O expander to re-drive a strength of the signal (e.g.,  an expander, which is essentially a repeater… The expander 214 is coupled between the SCSI buses 208 and 210 to regenerate signals, col 2:27-47).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, with Monia, providing the benefit of  for transmission to the other SCSI bus. In this configuration, the expander 214 functions to extend the length of the overall SCSI bus so that additional SCSI devices 212 or expanders can be attached to the SCSI bus 210 (see Monia, col 2:40-45), for assigning addresses to expanded devices in I/O subsystems (col 1:20).

Claim 9 is rejected for reasons similar to claim 2 (above).
Claim 10 is rejected for reasons similar to claim 3 (above).
Claim 11 is rejected for reasons similar to claim 4 (above).
Claim 12 is rejected for reasons similar to claim 5 (above).
Claim 15.  Yang discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations  (e.g.,  data transmission system 100, 0028 Fig. 1) comprising:
receiving a signal that comprises an Open NAND Flash Interface (ONFI) command (e.g., I/O command from a host device 304 and execute the I/O command on one or multiple of the computer memory devices 232 via the storage media interfaces… ONFI, 0036 Fig. 3
causing the identified active I/O expander to isolate a logical pathway to the identified memory component (e.g., configuring the storage media interface for connection with the expander/re-timer 404 (step 916)…. an appropriate driver is used to enable connectivity with an expander/re-timer 404, which may provide a single storage media interface with the ability to connect with a plurality of storage media devices 232., 0053).
causing the identified active I/O expander to recondition the signal that comprises the ONFI command: and routing of the reconditioned signal that comprises the ONFI command to the memory component through the logical pathway (e.g., Referring back to step 908, if it is determined that a storage media interface will be connected with an expander/re-timer, then the method 900 continues by configuring the storage media interface for connection with the expander/re-timer 404 (step 916)., 0053.)
Yang does not disclose, but Washiya discloses
and a Logical Unit Number (LUN) address that identifies a memory component from among the plurality of memory components  of a drive (e.g., I/O destination information includes, for example, a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060, Figs. 2-3).
 identifying, using the received LUN address an, active I/O expander of the plurality of active I/O expanders functionally connected between a memory controller and a plurality of NAND dies from among the
 plurality of memory components, the identified active I/O expander corresponding to the identified memory component (e.g., as paths to a target device with respect to the first expander sequence, as described with reference to FIG. 1, there are the path A including the controller A as an initiator device and the path B including the controller B as an initiator device. As paths to a target device with respect to the second expander sequence, there are a path C including a controller C as an initiator device and a path D including a controller D as an initiator device, 0062; ; memory 127 stores a target management table 201, an access path management table 202, and a host I/O management table 203. The target management table 201 includes information related to the target devices. The access path management table 202 manages an optimal path and a roundabout path for each of the target devices. The host I/O management table 203 includes information related to load in a path from one end of an expander sequence and load in a path from the other end of the expander sequence., 0073, Fig. 3)
identified by the LUN address (e.g., expander sequence, 0048; a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060).
	decouple a portion of the plurality of memory components from the memory controller (e.g., at least one of the optimal path 502 and the roundabout path 503 may be omitted for at least one of the target devices. For example, when a controller in the optimal path 502 is specified, the roundabout path 503 is the remaining controller., 0080; the MP A specifies a target device (storage device in I/O destination) based on an I/O destination LBA designated by an I/O request (I/O request from host 101) on which an I/O command is based., 0113; selects the optimal path specified in S1102 and transmits the I/O command to the target device through the optimal path (S1107). , 0121 Fig. 11)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, providing the benefit of selects an optimal path, with respect to a transmission destination device of a command among the plurality of storage devices and the plurality of expanders, between an optimal path which is an initiator device with fewer expanders in a distance to the transmission destination device and a roundabout path which is an initiator device with more expanders in a distance to the transmission destination device, and transmits the command to the transmission destination device through the selected optimal path (see Washiya, 0008).

Yang in view of Washiya does not disclose, but Monia discloses
	reconditioning, by the reconditioning including causing the identified I/O expander to re-drive a strength of the signal (e.g.,  an expander, which is essentially a repeater… The expander 214 is coupled between the SCSI buses 208 and 210 to regenerate signals, col 2:27-47).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, with Monia, providing the benefit of  for transmission to the other SCSI bus. In this configuration, the expander 214 functions to extend the length of the overall SCSI bus so that additional SCSI devices 212 or expanders can be attached to the SCSI bus 210 (see Monia, col 2:40-45), for assigning addresses to expanded devices in I/O subsystems (col 1:20).

Claim 16 is rejected for reasons similar to claim 2 (above).
Claim 17 is rejected for reasons similar to claim 3 (above).
Claim 18 is rejected for reasons similar to claim 4 (above).
Claim 19 is rejected for reasons similar to claim 5 (above).

4.	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (cited above) and in view of Washiya (cited above) and Monia (cited above) and further in view of Grunzke (US 20150316969)
Claim 6.    Yang and Washiya and Monia  does not disclose, but Grunzke discloses wherein the command comprises an ONFI command that includes a SET Feature command and a feature address (e.g., feature address, 0030,) , and the system is configured to perform operations further comprising: configuring a parameter of the memory component based on the SET Feature command the feature address, in response to the routing the ONFI command to the memory component from the processing device to the memory component via the logical pathway (e.g., SET Feature  command, para 0029-0030).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, and Washiya and Monia  with Grunzke, providing the benefit of improved flexibility by supporting multiple different interface types such as compatible NAND devices (see Grunzke, 0010).
Claim 13 is rejected for reasons similar to claim 6 (above).
Claim 20 is rejected for reasons similar to claim 6 (above).

Response to Arguments
5.	Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 

For claims 1, 8 and 15, Applicant argues that cited references do not disclose the amended limitations.   Applicant’s arguments are moot in view of the current rejections.
	In this OA, Monia, Yang in view of Washiya render the amended limitations as obvious (see rejections above for details).

Specifically, Yang in view of Washiya does not disclose, but Monia discloses
	reconditioning, by the reconditioning including causing the identified I/O expander to re-drive a strength of the signal (e.g.,  an expander, which is essentially a repeater… The expander 214 is coupled between the SCSI buses 208 and 210 to regenerate signals, col 2:27-47).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SOC controller, memory and expanders and maintain high signal integrity (0024) as disclosed by Yang, with Washiya, with Monia, providing the benefit of  for transmission to the other SCSI bus. In this configuration, the expander 214 functions to extend the length of the overall SCSI bus so that additional SCSI devices 212 or expanders can be attached to the SCSI bus 210 (see Monia, col 2:40-45), for assigning addresses to expanded devices in I/O subsystems (col 1:20).

Washiya renders obvious 
active I/O expander; identified by the LUN address (e.g., expander sequence, 0048; a LUN (Logical Unit Number) of a LU (Logical Unit) in the I/O destination, and a LBA (Logical Block Address) of an area in the LU. The LU is a logical storage device provided by the storage system 105., 0060).
	decouple a portion of the plurality of memory components from the memory controller (e.g., at least one of the optimal path 502 and the roundabout path 503 may be omitted for at least one of the target devices. For example, when a controller in the optimal path 502 is specified, the roundabout path 503 is the remaining controller., 0080; the MP A specifies a target device (storage device in I/O destination) based on an I/O destination LBA designated by an I/O request (I/O request from host 101) on which an I/O command is based., 0113; selects the optimal path specified in S1102 and transmits the I/O command to the target device through the optimal path (S1107). , 0121 Fig. 11)


Applicant argues claims 8 and 15 for reasons similar to claim 1, addressed above.
Claims 2-7, 9-14, 16-20 are rejected based on dependency from claims 1, 8 and 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135